DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 1st, 2021 have been fully considered but they are not persuasive. 
Applicant argues that because the dog-bone configuration of the rotor blades that the blade tips would not be maintained engagement with a continuous ring. This argument is not persuasive. 
Stahl states, “The outermost end of the blade 20 terminate in an arcuately extending outer shroud 58 to confine the motive fluid flow path across the airfoil section 22 between the blade platform 50 and the outer shroud 58” (Col. 3, Lines 44-46).
Matheny states, “When the turbine is operating at steady state, the blades will grow in length along the radial direction. Since the ring is made of a fiber-reinforced ceramic matrix material, the coefficient of thermal expansion of the ring will be much less than the coefficient of thermal expansion of the blade” (Col. 3, Lines 39-44).
As shown above, both Stahl and Matheny operate in the same way: the blades terminate at the shrouded ring, and during operation thermal expansion and rotational inertia forces the blade and shroud/ring together. Matheny merely shows that it would be obvious to utilize a continuous/monolithic ring instead of a segmented ring as taught by Stahl. Nothing in Stahl shows that the dog-bone configuration prevents contact during operation. Indeed, Stahl explicitly teaches that the blades terminate at the shroud. This is similar to how Matheny operates whereby in the cold state there is a slight gap, and then during operation the blades expand.
Pages 6-7, filed February 1st, 2021, with respect to claims 32-33 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28, 31, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl (US 4111603) in view of Matheny (US 7393182), and further in view of Scully (US 4580943).
Regarding claim 27;
Stahl discloses a rim-rotor turbine rotating assembly comprising: a hub (18, 26) adapted to be mounted or connected to a rotating shaft (implicit); a rim-rotor (58); and a plurality of blades (20) with each of the plurality of blades contacting the rim-rotor, each of the plurality of blades operatively connected to the hub by a sliding contact with the hub allowing at least a radial motion between the blades and the hub to compensate for rim-rotor radial deformation under centrifugal loads; wherein the blades are ceramic blades (Col. 3, Lines 4-8). The rim-rotor is considered to include at least one continuous ring (Figure 1) as the rim-rotor forms a continuous annular structure around the turbine axis once constructed.
Stahl fails to explicitly teach the material of the rim-rotor such that it is “different” than that of the blades, and that the ring is monolithic.
Matheny teaches a rim-rotor turbine assembly with a plurality of blades (10) arranged around and connected to a hub (30) with a rim-rotor including at least one continuous ring (20) which is formed of material different than that of the blades. Specifically, Matheny teaches “The 
Scully teaches a rim-rotor turbine assembly with a plurality of blades (18) arranged around and connected to a hub (16) with a rim-rotor including at least one continuous ring (20) which is formed of a material different than that of the blades. Specifically, Scully teaches “The high tensile strength band 20 would in most cases have a higher co-efficient of thermal expansion than the ceramic refractory material for blade 18” (Col. 2, Lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rim-rotor of Stahl such that it is formed as a continuous ring in a material different than that of the blades as taught by Matheny and Scully for the purposes of providing a light-weight material for the rim-rotor which is able to operate under high temperatures that maintains engagement with the blade tips during operation through differential in thermal expansion, thereby reducing gas leakage and improving overall efficiency.
Because Stahl teaches an annular ring with axially inserted blades into axial slots and the ring utilizes adjacent pins to reduce vibrations, and because Matheny similarly teaches axially inserted blades with a continuous ring that is monolithic which is utilized to reduce vibrations, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Stahl so that it is monolithic as taught by 
Regarding claims 28 and 31, Stahl in view of Matheny and Scully teaches the rim-rotor turbine rotating assembly according to claim 27 above. Stahl further discloses the blades are axial-flow blades with the fluid flow entering generally axially and leaving generally axially (Figures 1-2) and the sliding contact is defined by complementary sliding surfaces between the hub and the blades (surfaces 34 and 48). 
Regarding claims 35-36, Stahl in view of Matheny and Scully teaches the rim-rotor turbine rotating assembly according to claim 27 above. Stahl further discloses the shape of the blade roots complementarily matches a shape of hub surfaces to create a complementary male-female engagement creating the sliding contact, including a dovetail shape (Figure 1).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl (US 4111603) in view Matheny (US 7393182) and Scully (US 4580943), and further in view of Nogami et al. (US 7798779), hereinafter referenced as Nogami.
Stahl in view of Matheny or Scully teaches the rim-rotor according to claim 27.
Stahl fails to teach at least two blades are joined together into a single part having a common inner shroud and a common root for at least two airfoils.
Nogami teaches a turbine blade arrangement whereby at least two blades (3) are attached to a single platform (4) which shares a common root (5). By grouping the blades onto a single platform, they have an effect of suppressing vibration of the turbine blade during the operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform and blades of Stahl such that the blade arrangement includes at least two blades that are attached to a single platform which shares a common root as taught by Nogami for the purposes of suppressing vibration during operation.
Claims 37-39 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl (US 4111603) in view Matheny (US 7393182) and Scully (US 4580943), and further in view of Bodman (US 4017209).
Stahl in view of Matheny and Scully teaches the rim-rotor turbine according to claim 27 above.
Stahl fails to teach at least one spring to bias the plurality of the blades, including a force on the blades at the roots, and a force on the blades that is perpendicular to the rotational axis under the blades, the head of the spring located further away from the hub.
Bodman teaches a rim-rotor turbine comprising: a plurality of blades (23), a rim-rotor (40)including at least one composite ring (32) circumferentially surrounding the plurality of blades and a hub (56 attached to 14) supporting the plurality of blades, the hub having a spring (58) biasing the plurality of blades radially outwardly against the rim-rotor (at 59), hereby the at least one composite ring maintains the plurality of blades under compressive loading (Col. 1, Line 60 to Col. 2, Line 15). The spring extends from the hub and axially positions the blade in place being in physical communication with a shaft through the at least one rotating array of radially compliant springs of the hub (Figure 2). Because of thermal expansion, the blade moves in between first and second axial positions, being biased by the spring. Bodman further teaches a thermal insulation substrate (windings 36 constructed of carbon fibers embedded in a suitable matrix) being physically located between the rim-rotor and the plurality of blades. The blades are ceramic blades (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rim-rotor turbine of Stahl such that at least one spring to bias the plurality of the blades, including a force on the blades at the roots, and a force on the blades that is perpendicular to the rotational axis under the blades as taught by Bodman for the purposes of holding the blades in position and urging a minimum loading on the restraining ring and to keep all the blades in the outermost position when the rotor is not turning.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl (US 4111603) in view Matheny (US 7393182) and Scully (US 4580943), and Bodman (US 4017209), and further in view of Haffner (US 8459953).
Stahl in view of Matheny, Scully, and Bodman teaches the rim-rotor turbine rotating assembly according to claim 37 above.
Stahl as modified fails to teach a plurality of springs.
Haffner teaches a blade retention device for a gas turbine engine, the device comprising an annular retention structure (54) which is broken into a plurality of segments around the circumference of the hub/rotor. Such retention devices are known to be segmented, halved, or annular as is known to one of ordinary skill in the art depending on the required manufacturing and load requirements. Segmenting such elements can reduce maintenance for when a piece/portion needs replacement as opposed to the entire annular structure.
Because Stahl as modified by Bodman teaches an annular blade retention device, and Haffner similarly teaches an annular blade retention device that can be produced as segments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Stahl as modified by Bodman such that it was segmented into a plurality of springs around the circumference as the segmented blade retention device taught by Haffner for the purposes of reducing maintenance for when a piece/portion needs replacement as opposed to the entire annular structure.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl (US 4111603) in view Matheny (US 7393182) and Scully (US 4580943), and Bodman (US 4017209), and further in view of Harris (US 8696320).
Stahl in view of Matheny, Scully, and Bodman teaches the rim-rotor turbine rotating assembly according to claim 37 above.

Harris teaches retention features for turbine rotors that include a blade (102) and retention plate(s) (110) that further provide insulation material (108). Such an insulation material will provide for the prevention of gases entering/leaving the region.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine rotor of Stahl by providing an insulation material between the retention spring and the blades as taught by Harris for the purposes of reducing damage to the structure within the hot gas environments.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl (US 4111603) in view Matheny (US 7393182) and Scully (US 4580943), and further in view of Bodman (US 4017209), and NPL Stoffer (“Novel Ceramic Turbine Rotor Concept”, 1979), hereinafter referenced as Stoffer.
Stahl in view of Matheny and Scully teaches the rim-rotor turbine according to claim 27 above.
Stahl as modified fails to teach a spring-mass retainer having a compliant spring beam and a mass for each of the blades, with a physical contact point with the blades at an extremity of the compliant spring beam, with a center of the mass center being offset from the spring beam to creating create an increasing axial force for an increasing rotational speed, and whereby an angle made by a line passing through the mass center and the spring bream being between 3 and 30 degrees from a radial axis.
Bodman teaches a rim-rotor turbine comprising: a plurality of blades (23), a rim-rotor (40)including at least one composite ring (32) circumferentially surrounding the plurality of blades and a hub (56 attached to 14) supporting the plurality of blades, the hub having a spring (58) biasing the plurality of blades radially outwardly against the rim-rotor (at 59), hereby the at least one composite ring maintains the plurality of blades under compressive loading (Col. 1, Line 60 to Col. 2, Line 15). The spring extends from the hub and axially positions the blade in place being in physical communication 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rim-rotor turbine of Stahl such that at least one spring to bias the plurality of the blades, including a force on the blades at the roots, and a force on the blades that is perpendicular to the rotational axis under the blades as taught by Bodman for the purposes of holding the blades in position and urging a minimum loading on the restraining ring and to keep all the blades in the outermost position when the rotor is not turning.
Stoffer teaches a rim-rotor turbine assembly (Figure 4, Page 41 of cited NPL, or “Page 8” of the scanned document; or Figures 13-14, Page 58 of cited NPL, or “Page 25” of the scanned document) which includes a ceramic blade with a ceramic rim-rotor, and a plurality of springs/tangs which are utilized to secure the blade to the disk. The springs are further oriented at an angle relative to the radial axis. The spring elements/damper tangs are angled and configured to induce about 100 pounds against the blade tang from zero to 100% design speed.
Because Stahl as modified by Bodman teaches a spring element biased against the ceramic blades, and because Stoffer teaches a similar arrangement with a ceramic blade attached to a disk with spring damper elements but the springs are oriented at an angle to the radial axis rather than in parallel, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring elements of Stahl as modified by Bodman such that the at least one spring includes a spring-mass retainer having a compliant spring beam and a mass for each of the blades, with a physical contact point with the blades at an extremity of the compliant spring beam, .
Allowable Subject Matter
Claims 32-33 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745